Title: To James Madison from Samuel Stanhope Smith, 3 September 1799
From: Smith, Samuel Stanhope
To: Madison, James


Dear Sir,
Septr. 3d. ’99
In answer to your favour of the 25th Aug: permit me to address to you a copy of a circular letter which I have prepared to answer such inquiries as you have been good enough to make in the name of your friend. The young gentlemen from the Southward are chiefly culpable in the expences of clothing & horses.
I am happy to hear of your health—but should be more pleased if the circumstances of our country were such as to induce you to return into public life. I am Dr Sir, Yr. Mo. obdt. & hble. servt.
Saml S Smith.
 